DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 01/05/2021, Claims 1, 2 and 3 are amended. Claims 1-8 are pending. No claims are cancelled. No new matter has been added. 

With respect to the amendment filed on 01/05/2021, see pages 6-8, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-8 are allowed. 


Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-8 are allowed. 
Independent Claim 1 recite the limitations of: an irradiator that irradiates the inspection object portion with light; an imaging device that takes an image of the inspection object portion irradiated with the light emitted from the irradiator; a processor that detects a defect in the inspection object portion from the image taken by the imaging device by using a predetermined luminance threshold value, and determines whether the inspection object portion is non-defective or defective; a verification image generating circuit that generates a verification image in which a virtual defective image is placed in a non-defective image determined as non- defective by the processor, wherein the defective image simulates a defect including a foreign substance; and a threshold value verifier that causes the processor to determine whether the inspection object portion is non-defective or defective by using the verification image, in place of the image taken by the imaging device, and to verify the luminance threshold value based on a determination result by the processor, wherein the irradiator radiates lights of multiple different wavelength components, and a luminance of the defective image is set independently according to the light of each of the wavelength components, with a luminance of a portion corresponding to the defective image in the non-defective image as a reference, the non-defective image being taken for each of the multiple different wavelength components.



Independent Claim 3 recite the limitations of: An inspection device for inspecting an inspection object portion, in a Press-Through-Pack (PTP) sheet comprising a pocket portion formed in a container film to house a content, and a cover film bonded to the container film to close the pocket portion, or in a portion of a PTP film that forms the PTP sheet, the inspection device comprising: an irradiator that irradiates the inspection object portion with light; an imaging device that takes an image of the inspection object portion irradiated with the light emitted from the irradiator; a processor that detects a defect in the inspection object portion from the image taken by the imaging device by using a predetermined luminance threshold value, and determines whether the inspection object portion is non-defective or defective; a verification image generating circuit that generates a verification image in which a virtual defective image is placed in a non-defective image determined as non- defective by the processor; and a threshold value verifier that causes the processor to determine whether the inspection object portion is non-defective or defective by using the verification image, in place of the image taken by the imaging device, and to verify the luminance threshold value based on a determination result by the processor, wherein the irradiator radiates lights of multiple different wavelength components, a luminance of the defective image is set independently according to the light of each of the wavelength components, with a luminance of a portion corresponding to the defective image in the non-defective image as a reference, the non-defective image being taken for each of the multiple different 
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 
The closest prior art reference Yamagishi  et al. in paragraphs [0011], [0164], [0268] discloses -- there is provided an image processing apparatus for determining anon-defective item by comparing a multivalued image obtained by picking up an image of a determination target object with a multivalued image group of non-defective items, the image processing apparatus including: a non-defective item image acquisition device for obtaining a plurality of first multivalued images of non-defective items picked up by an image pickup device, an edge intensity calculation device for calculating edge intensities in two different directions for each pixel in the obtained first multivalued images, a mean value calculation device for calculating a mean value of the edge intensities in two different directions for each pixel in the first multivalued images, based on the calculated edge intensities, a distribution region calculation device for calculating an intercorrelation distribution region of the edge intensities in two different directions for each pixel in the first multivalued images with the calculated mean value being the center, a multivalued image acquisition device for obtaining a second multivalued image of the determination target object picked up by the image pickup device, an image edge intensity calculation device for calculating edge intensities in two different directions for each pixel in the obtained second multivalued image, and a determination device for 

 However, Yamagashi et al., even if combined, fail to teach or suggest a Press-Through-Pack (PTP) sheet comprising a pocket portion formed in a container film to house a content, and a cover film bonded to the container film to close the pocket portion, or in a portion of a PTP film that forms the PTP sheet, the inspection device comprising: an irradiator that irradiates the inspection object portion with light; an imaging device that takes an image of the inspection object portion irradiated with the light emitted from the irradiator; a processor that detects a defect in the inspection object portion from the image taken by the imaging device by using a predetermined luminance threshold value, and determines whether the inspection object portion is non-defective or defective; a verification image generating circuit that generates a verification image in which a virtual defective image is placed in a non-defective image determined as non- defective by the processor; and a threshold value verifier that causes the processor to determine whether the inspection object portion is non-defective or defective by using the verification image, in place of the image taken by the imaging device, and to verify the luminance threshold value based on a determination result by the processor, wherein the irradiator radiates lights of multiple different wavelength components, a luminance of the defective image is set independently according to the light of each of the wavelength components, with a luminance of a portion corresponding to the defective image in the non-defective image as a reference, the non-defective image being taken for each of the multiple different wavelength components, as required by claims 1, 2 and 3. Indeed, these references are silent about 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170138868 A1
US 20140078498 A1
US 20070286471 A1
Riggio, Mariapaola, Jakub Sandak, and Steffen Franke. "Application of imaging techniques for detection of defects, damage and decay in timber structures on-site." Construction and Building Materials 101 (2015): 1241-1252.
Chondronasios, Apostolos, Ivan Popov, and Ivan Jordanov. "Feature selection for surface defect classification of extruded aluminum profiles." The International Journal of Advanced Manufacturing Technology 83.1-4 (2016): 33-41.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Pinalben Patel/Examiner, Art Unit 2661